                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


    Edward W.,                                                 Case No. 18-cv-2175 (ECW)

                        Plaintiff,

          v.                                                      ORDER

    Andrew Saul, 1 Commissioner
    of Social Security,

                        Defendant.


         This matter is before the Court on Plaintiff Edward W.’s (“Plaintiff”) Motion for

Summary Judgment (Dkt. 17) and Defendant Commissioner of Social Security Andrew

Saul’s (“Defendant”) Motion for Summary Judgment (Dkt. 20). Plaintiff filed this case

seeking judicial review of a final decision by Defendant denying his application for

disability insurance benefits. For the reasons stated below, Plaintiff’s Motion is denied,

and Defendant’s Motion is granted.

                                     I.   BACKGROUND

         On February 18, 2015, Plaintiff filed an application for disability insurance

benefits. (R. 215-221.) Plaintiff also filed an application for supplemental security

income on February 11, 2015. (R. 209-214.) In both applications, the alleged disability

began on November 7, 2012. (R. 66-67, 209, 215.) Plaintiff applied for benefits,


1
       Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul, Commissioner of
Social Security, is automatically substituted as a party in place of Nancy A. Berryhill,
former Acting Commissioner of Social Security.
alleging disability due to mental disability, post-traumatic stress disorder (“PTSD”),

hallucinations, depression, anxiety, anger issues, and schizophrenia. (R. 66-67.) His

application was denied initially and on reconsideration. (R. 140-44, 152-54, 156-58.)

Plaintiff requested a hearing before an administrative law judge (“ALJ”), which was held

on August 17, 2017 before ALJ David Washington. (R. 15-36.) The ALJ issued an

unfavorable decision on October 17, 2017, finding that Plaintiff was not disabled through

the date of the ALJ’s decision. (R. 36.) Plaintiff was 40 years old at the time of the

ALJ’s decision. (R. 35.) While Plaintiff represented to the Commissioner that he had

never received his GED (R. 47) and that he only completed the eighth grade (R. 242), the

record shows that he completed his GED in 2007, represented that he graduated high

school, and went on to receive an Auto Body Shop certificate from St. Paul College (R.

242, 354, 741).

       Following the five-step sequential evaluation process under 20 C.F.R. §

404.1520(a), 2 the ALJ first determined at step one that Plaintiff had not engaged in

substantial gainful activity since November 7, 2012. (R. 17.)



2
       The Eighth Circuit described this five-step process as follows:

       The Commissioner of Social Security must evaluate: (1) whether the
       claimant is presently engaged in a substantial gainful activity; (2) whether
       the claimant has a severe impairment that significantly limits the claimant’s
       physical or mental ability to perform basic work activities; (3) whether the
       claimant has an impairment that meets or equals a presumptively disabling
       impairment listed in the regulations; (4) whether the claimant has the residual
       functional capacity to perform his or her past relevant work; and (5) if the
       claimant cannot perform the past work, the burden shifts to the


                                             2
       At step two, the ALJ determined that Plaintiff had the following severe

impairments: major depressive disorder (recurrent, severe, without psychotic features);

schizoaffective disorder; posttraumatic stress disorder (chronic); cannabis abuse; learning

disorder by history; borderline intellectual functioning; and antisocial personality

disorder versus borderline personality disorder. (R. 17.)

       At the third step, the ALJ determined that Plaintiff did not have an impairment that

meets or medically equals the severity of one of the listed impairments in 20 C.F.R. part

404, subpart P, appendix 1. (R. 18-19.)

       At step four, after reviewing the entire record, the ALJ concluded that Plaintiff had

the following residual functional capacity (“RFC”):

       After careful consideration of the entire record, the undersigned finds the
       claimant has the residual functional capacity to perform a full range of work
       at all exertional levels but with the following nonexertional limitations:
       limited to brief, infrequent and superficial contact with the public, coworkers,
       and supervisors; limited to unskilled work activity, routine, repetitive, work.

(R. 23.)

       The ALJ concluded that Plaintiff was able to perform his past relevant work as an

auto order picker and automobile detailer. (R. 34.) In addition, at the fifth step of the

sequential analysis, and based on the testimony of the vocational expert (“VE”), the ALJ

found that through the date last insured, considering the Plaintiff’s age, education, work

experience, and residual functional capacity, Plaintiff was capable of making a successful


       Commissioner to prove that there are other jobs in the national economy that
       the claimant can perform.

Cox v. Astrue, 495 F.3d 614, 617 (8th Cir. 2007).

                                              3
adjustment to other work that existed in significant numbers in the national economy,

including the occupation of dryer attendant. (R. 35.) Accordingly, the ALJ deemed

Plaintiff not disabled. (R. 36.)

       Plaintiff requested review of the decision. (R. 4.) The Appeals Council denied

Plaintiff’s request for review, which made the ALJ’s decision the final decision of the

Commissioner. (R. 1-3.) Plaintiff then commenced this action for judicial review. The

Court has reviewed the entire administrative record, giving particular attention to the

facts and records cited by the parties. The Court will recount the facts of record only to

the extent they are helpful for context or necessary for resolution of the specific issues

presented in the parties’ motions.

                               II.    MEDICAL RECORD

       On January 10, 2013, Plaintiff presented to the Dorothy Day Center for a mental

health assessment before licensed social worker Lindsay Anderson. (R. 499.) Plaintiff

had no history of hospitalizations for mental health and no history of medication

management for mental health. (Id.) Plaintiff professed experiencing depression since he

was a child and that the depression had been ongoing since the day of its onset. (Id.)

Plaintiff denied feeling that his life was not worth living. (Id.) Plaintiff was homeless

and staying at the Dorothy Day Center. (Id.) Plaintiff was using marijuana five times a

day to deal with his pain and muscle spasms. (R. 500.) Plaintiff professed thoughts of

self-harm with no plan for suicide. (Id.) Plaintiff had thoughts about harming others, but

denied ever harming anyone. (Id.) The mental health assessment showed that Plaintiff’s

appearance was appropriate; his attitude was cooperative; he was calm; had a broad-range


                                              4
affect; had an up-and-down mood; expressed auditory and visual hallucinations,

including talking to himself in his head in a different voice, which told him to be angry

and look mean, and he claimed to see bad spirits (including the devil); he was fully

oriented; had an intact memory; and experienced flashbacks, nightmare, and terrors. (R.

500-01.) Plaintiff was diagnosed with major depression psychotic behavior, cannabis

abuse, and PTSD. (R. 501.) Anderson characterized Plaintiff’s major depression as

severe based on a PHQ-9 depression assessment, in which Plaintiff claimed that over the

past two-week period he had: several days of having little interest or pleasure in doing

things; he was depressed or feeling down more than half of the time; he had daily trouble

related to sleeping; had little energy, a poor appetite, and concentration problems every

day; and had several days of feeling like he was better off dead. (R. 502.) According to

Plaintiff, these problems had made it somewhat difficult for Plaintiff to work, take care of

things at home, or get along with other people. (Id.)

       On January 15, 2013, Plaintiff saw psychiatrist John Rauenhorst, M.D., for a

mental health visit. (R. 493.) Plaintiff represented that he last worked the previous year

in a warehouse, but the job had ended, and he could not go back to work because of old

leg injuries. (Id.) Plaintiff presented with symptoms of depression which had been

present for greater than two weeks. (Id.) Plaintiff denied any thoughts of self-harm. (R.

494.) Plaintiff’s appearance was appropriate and disheveled; he was cooperative and

calm; he had an appropriate affect; he displayed a depressed and anxious mood; showed a

circumstantial thought process; denied hallucinations; he was fully oriented; and had an

intact memory. (R. 495.) Plaintiff was diagnosed with major depression, and a rule-out


                                             5
diagnosis for PTSD. (R. 495-96.) Plaintiff was prescribed with Sertraline (Zoloft). (R.

496-97.)

       On February 14, 2013, Plaintiff had a follow-up visit with Dr. Rauenhorst. (R.

489.) Plaintiff noted that the Zoloft previously prescribed had been helping him with no

side effects and he needed a refill. (Id.) Plaintiff denied any intention of harming

himself. (Id.) Plaintiff’s mood had improved with less anxiety. (Id.) His mental

assessment remained unchanged, except that his mood was improved, and his thought

process was more organized. (R. 490.) Plaintiff was diagnosed with major depression

with psychotic behavior, cannabis abuse, and a rule-out diagnosis for PTSD. (R. 490-91.)

       Plaintiff again saw Dr. Rauenhorst on February 26, 2013. (R. 485.) Plaintiff

asserted that he thought his medications were working, but that he still felt negative. (Id.)

Plaintiff’s mood was relaxed, and he was less anxious. (Id.) Plaintiff was diagnosed with

major depression with psychotic behavior, cannabis abuse, and a rule-out diagnosis for

PTSD. (R. 486-87.) The depression was characterized as better or improved, and

Plaintiff did not want any additional medications. (R. 487.)

       On March 28, 2013, Plaintiff saw Dr. Rauenhorst for a mental health follow-up.

(R. 481.) Plaintiff requested a medication change. (Id.) Plaintiff asserted that he was not

sleeping well and felt that the medications did not work. (Id.) Dr. Rauenhorst believed

that Plaintiff was not regularly taking his medications. (R. 481-82.) Dr. Rauenhorst

noted that Plaintiff was relaxed, depressed, and more negative. (Id.) Plaintiff was

diagnosed with major depression (moderate), cannabis abuse, and a rule-out diagnosis for

PTSD. (R. 482-83.) Plaintiff continued to smoke marijuana daily. (R. 483.)


                                             6
       On April 9, 2013, Plaintiff saw Dr. Rauenhorst for another mental health follow-

up. (R. 477.) Plaintiff reported running out of medications three days earlier. (Id.)

Plaintiff represented that he felt that his medications were helping him feel less irritable

and anxious. (Id.) Plaintiff had lost more weight and had been thinking about jumping

off a bridge, without any intention to carry out such a plan. (Id.) Plaintiff’s appearance

was appropriate, he was cooperative but irritable, he was agitated, his affect was

appropriate, his mood was depressed and more negative, his thought process was intact

and more organized with no hallucinations, he was fully oriented, and had an intact

memory. (R. 477-78.) Dr. Rauenhorst noted that Plaintiff’s depression was still a

problem and was worse when he did not have medications. (R. 479.) Plaintiff was

prescribed with Zoloft and Seroquel. (Id.)

       On April 18, 2013, Plaintiff underwent a consultative examination conducted by

Reena Pathak, Psy.D., L.P., at South Metro Human Services. (R. 352.). Dr. Pathak

conducted a clinical interview. (Id.) In addition, the following testing was performed: a

Montreal cognitive assessment test, a Wechsler adult intelligence scale test, a Weschler

test of adult reasoning, a repeatable battery for the assessment of neuropsychological

status, and a Delis Kaplan Executive Function System Trail Making Test. (R. 353.) Dr.

Pathak diagnosed Plaintiff with major depressive disorder recurrent (severe), PTSD,

cannabis abuse, borderline intellectual functioning, and learning disorder by history. (Id.)

While Plaintiff reported using marijuana to deal with anxiety, Dr. Pathak explained that

“while cannabis appears to have been a contributing factor to affective and behavioral

disturbance, it does not appear to have been the main precipitant.” (Id.) According to Dr.


                                              7
Pathak, Plaintiff identified the following signs and symptoms: sleep disturbance, mood

disturbance (depression, anxiety), emotional lability, substance dependence, anhedonia or

pervasive loss of interests, psychomotor agitation or retardation, feelings of

guilt/worthlessness, social withdrawal or isolation, an inappropriate affect, decreased

energy, generalized persistent anxiety, difficulty thinking or concentrating, hostility and

irritability, and suicidal ideation. (R. 353-54.)

        During Plaintiff’s mental status examination with Dr. Pathak, Plaintiff presented

as being alert and oriented to all spheres. (R. 354.) His eye contact was appropriate.

(Id.) Grooming and hygiene were appropriate. (Id.) He was pleasant and cooperative

with an anxious mood and constricted affect. (Id.) His speech was generally goal

directed but his responses tended to be vague. (Id.) There were no apparent difficulties

regarding comprehension of interview questions or assessment instructions, and Plaintiff

was a fair historian. (Id.) Plaintiff acknowledged passive suicidal ideations, but denied

any intent or plan. (Id.)

        As part of the assessment, Plaintiff completed the Montreal Cognitive Assessment

(“MOCA”), a mini-mental status examination. (Id.) He attained a score of 18 out of 30,

which fell below the normal range. (Id.) Areas of difficulty included visuospatial

construction (copy of a figure, clock drawing), executive functioning (trail making),

language repetition, verbal abstract reasoning, and delayed recall. (Id.) In addition,

Plaintiff was unable to recall any of the five random words after a five-minute delay.

(Id.)




                                               8
       Plaintiff reported that he had been previously incarcerated 9 to 10 years for felony

charges related to selling drugs and assault, but reported he had no further involvement in

the legal system since 1995. (R. 355.) Plaintiff also reported that he was last employed

in 2011. (Id.) Plaintiff represented having no history of difficulties getting along with

bosses and coworkers. (Id.) He did identify difficulty managing stress, causing him to

walk off the job at times. (Id.) Plaintiff had never been fired from a job. (Id.)

       Plaintiff reported a history of depression, general anxiety, and PTSD that included

frequent suicidal ideation as a child and significant difficulties managing his temper.

(Id.) As it relates to depression, Plaintiff identified experiencing low motivation, loss of

interest, anhedonia (“there’s nothing to live for”), low energy/fatigue, impaired sleep,

irritability, negative and intrusive thoughts, feelings of helplessness/hopelessness,

feelings of worthlessness, and loss of appetite. (Id.) Plaintiff also identified experiencing

high reactivity, poor anger management, racing intrusive thoughts, flashbacks (gunshots,

being chased, and being beaten up), vivid nightmares, intrusive memories, and thoughts,

avoidance of triggers (crowds, violent shows/movies), hypervigilance (carrying a gun for

protection, frequent fighting), and an exaggerated startle response. (Id.) Further,

Plaintiff claimed experiencing auditory perceptual disturbances of voices or “strong

thoughts” telling him to do things, such as hurting others. (Id.) He also claimed that he

saw “spirits.” (Id.)

       The Wechsler adult intelligence scale test results showed that Plaintiff’s full-scale

IQ fell in the extremely low range. (R. 356-57.) Within the various subtests, Plaintiff

scored an 80 (low average to borderline) in verbal comprehension, 65 (extremely low) in


                                              9
perceptual reasoning, 77 (borderline) in working memory, and 76 (borderline) in

processing speed. (Id.) Based on the testing, Dr. Pathak opined that Plaintiff’s “[o]verall

intellectual functioning is consistent with mild cognitive impairment with perceptual

reasoning as an area of relative weakness.” (R. 358 (emphasis added).) Plaintiff’s testing

also showed that his immediate recall and delayed recall were both severely impaired.

(Id.) Dr. Pathak also opined as follows regarding the implications of the testing:

       In terms of the neurocognitive findings, the primary areas of dysfunction
       surround processing speed, immediate memory, working memory, visual
       memory, visual motor organization and speed, aspects of executive
       functioning, and auditory and visual attention. Involvement of the frontal
       lobes, right parietal lobes, and related temporal areas are implicated. The
       most likely etiologies appear to be related to developmental learning
       difficulties, effects of multiple untreated head injuries and psychiatric
       symptoms surrounding affective dysregulation and inability to manage
       stress. The effects from head injury are likely stable, thus variability in
       cognitive and behavioral functioning is likely due to variability in psychiatric
       symptoms. As [Plaintiff] is not involved in consistent psychiatric or
       therapeutic supportive services, this is unlikely to abate within 12 months,
       even with sobriety. Additionally, assessment results suggest that repetition
       and rehearsal do not aid in learning and memory. It is likely that slowed and
       inefficient processing speed is a contributing factor. Namely, when
       processing speed is slowed information does not get into short-term memory
       effectively and then will fade before it can be consolidated into long term
       memory storage.

(Id.) Dr. Pathak ultimately opined that “[i]t does not appear likely that [he] would be able

to establish and maintain employment at this time without stabilization, therapeutic

supports, and vocational supports.” (R. 358-59.) As to Plaintiff’s mental abilities and

aptitude to do unskilled work, Dr. Pathak opined that Plaintiff had a “Fair” ability to:

understand and remember very short and simple instructions; carry out very short and

simple instructions; maintain attention for two-hour segments; maintain regular



                                             10
attendance and be punctual within customary, usually strict tolerances; make simple

work-related decisions; perform at a consistent pace without an unreasonable number and

lengths of rest periods; ask simple questions or request assistance; respond appropriately

in a routine work setting; and be aware of normal hazards and take appropriate

precautions. (R. 360.) Dr. Pathak also found that Plaintiff had a “poor” or no ability to:

remember work-like procedures; sustain an ordinary routine without special supervision;

complete a normal workday and workweek without interruptions from psychologically

based symptoms; accept instructions and respond appropriately to criticism from

supervisors; get along with coworkers or peers without unduly distracting them or

exhibiting behavioral extremes; and deal with normal work stress. (Id.) Dr. Pathak did

not specifically identify any particular medical or clinical findings which supported her

opinion regarding these limitations in the portion allotted in her report. (Id.)

       On May 7, 2013, Plaintiff had a mental health visit with Dr. Rauenhorst. (R. 472.)

Plaintiff had trouble sleeping and complained that he could not sleep with others around.

(Id.) Plaintiff believed he needed additional Seroquel in order for him to sleep better.

(Id.) He also professed that he thought about shooting himself, but did not own a gun.

(Id.) Plaintiff remained significantly depressed and felt that this was in part because he

was not sleeping well. (R. 474.) As a result, Plaintiff wanted to increase the dosage of

Seroquel. (R. 474.) Dr. Rauenhorst agreed to increase the dosage of Seroquel. (Id.)

Plaintiff was diagnosed with PTSD and prescribed with sertraline. (R. 475.) Dr.

Rauenhorst filled out a medical opinion diagnosing Plaintiff with major depression and




                                             11
cannabis abuse, which was expected to last at least 60 days during which he was unable

to work at least until July 7, 2013. (R. 819.)

       During a May 23, 2013 preoperative appointment related to his foot, Plaintiff

professed wanting to seek a new psychiatrist, as he was not happy with his medications

due to weight loss. (R. 700.) Plaintiff claimed he was irritated a lot, staying away from

people, sometimes having thoughts of hurting people, “visions of people drowning in the

water - dreaming about being in jail and hurting people.” (R. 701.) Plaintiff asserted that

he did not want to hurt anyone in particular. (Id.) He contracted for safety despite telling

the doctor that he did have thoughts about hurting people. (Id.) He was highly motivated

to have his surgery and stated that he would never hurt a doctor, nurse, or anyone in the

hospital helping him. (Id.) Plaintiff’s negative thoughts revolved around people he knew

from the Dorothy Day Center, or in the neighborhood who he felt bullied him. (Id.) In a

post-operative note, Plaintiff asserted that he had been finding ways of addressing his

frustrations with a roommate. (R. 707.)

       On June 6, 2013, Plaintiff saw Dr. Rauenhorst. (R. 466.) Plaintiff had been

regularly taking his medications, but was still depressed. (Id.)

       On June 13, 2013, Plaintiff saw Dr. Rauenhorst related to his inability to sleep and

his use of marijuana. (R. 459.) Plaintiff did note that his depression was better, but that

he could not sleep. (Id.) Plaintiff was diagnosed with major depression, moderate, and a

rule-out diagnosis for PTSD. (R. 460-61.) Plaintiff was prescribed with Remeron

(mitrazapine) given that his other medications were not working for him. (R. 461.)




                                             12
       During a July 8, 2013 mental health visit, Dr. Rauenhorst diagnosed Plaintiff with

improved major/moderate depression. (R. 452, 454.) Plaintiff described a depressive

mood, and in some ways was better, but he remained very irritable and negative. (R.

454.) Plaintiff’s appearance was appropriate; he was agitated; his affect was appropriate;

he was depressed; his thought process was intact and more organized; he had no

hallucinations; he was fully oriented; and had an intact memory. (R. 453.) Plaintiff was

diagnosed with major depression, cannabis abuse, and a rule-out diagnosis for PSTD.

(Id.) Plaintiff was smoking synthetic marijuana, instead of marijuana. (R. 452.)

       On July 22, 2013, Plaintiff showed no signs or symptoms from depression, his

mood had been stable, but he was feeling frustrated. (R. 712.)

       On August 5, 2013, Plaintiff saw Dr. Rauenhorst related to his mental health.

Plaintiff complained of nightmares, with no relief from medications. (R. 448.) He noted

he would wake up and not be able to fall asleep for two hours after a nightmare. (Id.)

Plaintiff admitted to using marijuana daily. (Id.) Plaintiff’s appearance was appropriate;

he was cooperative, but irritable; his affect was appropriate; he was depressed; his

thought process was intact and more organized; he had no hallucinations; he was fully

oriented; and had an intact memory. (R. 449.) Plaintiff was diagnosed with major

depression, which was improved, cannabis abuse, and a rule-out diagnosis for PTSD. (R.

449-50.)

       On August 15, 2013, Plaintiff saw Dr. Laurel Gamm for a respite check. (R. 445.)

According to Dr. Gamm, Plaintiff was not in any acute distress, he was alert and oriented,




                                            13
his thought content and affect appeared normal, and he maintained good eye contact. (R.

445-46.)

       On August 28, 2013, Plaintiff again saw Dr. Gamm for a respite check. (R. 438.)

According to Dr. Gamm, Plaintiff’s thought content and affect appeared normal, he had

good eye contact, and his normal short-term memory was grossly normal. (R. 439.)

       On September 3, 2013, Plaintiff reported to Dr. Rauenhorst that he was more

depressed. (R. 434.) Plaintiff represented that he had a lot of pain with an infection in

his foot, and felt like dying to be to be rid of the pain, but he had no plans to harm

himself. (R. 434-35.) Plaintiff’s appearance was appropriate, he was irritable and very

negative, his affect was appropriate, he was relaxed but depressed, his thought process

was more organized, he had no hallucinations, he was fully oriented, and had an intact

memory. (R. 435.) Plaintiff was diagnosed with major depression. (Id.) Dr. Rauenhorst

also filled out a medical opinion diagnosing Plaintiff with major depression, which was

expected to last at least 60 days during which he was unable to work at least until

December 1, 2013. (R. 820.)

       On September 11, 2013, Plaintiff had a screening with Dr. Gamm at the Dorothy

Day Center. (R. 431.) Plaintiff did not appear in acute distress, his thought content

appeared normal, and his short-term memory was grossly normal. (R. 431-32.) Plaintiff

denied any hallucinations. (R. 432.) Plaintiff complained of anxiety and depression,

with fleeting suicidal thoughts, but he had no plan to act on those thoughts. (Id.)

Plaintiff was diagnosed with moderate major depression. (Id.)




                                             14
       On September 17, 2013, Plaintiff reported irritability and increased thoughts of

self-harm. (R. 427.) He had been started on sertraline, which made him feel better, but

he had run out of the medication. (Id.) Plaintiff complained of no new medical

problems. (Id.)

       On October 29, 2013, Plaintiff saw Dr. Rauenhorst for a follow-up related to his

mental health and a prescription refill. (R. 423.) Plaintiff’s mood was anxious and

depressed. (Id.) Plaintiff’s appearance was appropriate; he was cooperative and irritable;

he had an appropriate affect; he was more organized; was fully oriented; and had an

intact memory. (Id.) Plaintiff reported no hallucinations. (Id.) Plaintiff was diagnosed

with major depression, cannabis abuse, and rule-out diagnosis for PTSD. (R. 423.)

Plaintiff ran out of medications and was getting worse. (R. 424.) Plaintiff was so

negative about the other residents that it was difficult to discuss his symptoms. (Id.) Dr.

Rauenhorst increased Plaintiff’s dosage of sertraline. (R. 425.)

       On December 2, 2013, Plaintiff had a mental health office visit with Dr.

Rauenhorst. (R. 419.) Plaintiff had run out of his medications. (Id.) Plaintiff indicated

that the medications definitely helped and that he was worse without the medications.

(Id.) Plaintiff reported no new problems since his previous visit and admitted that he was

still using marijuana. (Id.) Plaintiff reported no hallucinations but believed that he could

dream about the future. (R. 420.) Plaintiff was cooperative, but irritable, he was agitated

and very negative, had an appropriate affect, was depressed and anxious, was fully

oriented, and his memory was intact. (R. 419-20.) Dr. Rauenhorst noted that Plaintiff’s

depression had deteriorated. (R. 421.) According to Dr. Rauenhorst, Plaintiff was


                                             15
describing odd thoughts, and was borderline delusional if not outright delusional. (R.

421.) Dr. Rauenhorst noted that some of this could have been the marijuana use, but also

noted that it could also have been the result of a psychotic disorder. (R. 421.) Plaintiff

and Dr. Rauenhorst agreed to start Plaintiff on Seroquel as well as continue the sertraline.

(R. 421.)

        On January 7, 2014, Plaintiff saw Dr. Rauenhorst for a mental health office visit.

(R. 415.) Plaintiff reported that he was “doing all right” and represented that his

medications were helping him. (Id.) Plaintiff did represent that he had trouble getting

along with people despite his medications. (Id.) Plaintiff asserted that he had no new

medical problems since his last visit, and a review of his system were unremarkable.

(Id.)

        During a January 9, 2014 preoperative examination, it was noted that Plaintiff had

an appropriate mood and affect with no active homicidal ideation. (R. 724.)

        On March 24, 2014, Plaintiff came to Dr. Rauenhorst needing a prescription refill.

(R. 410.) He was more tense and could not sleep without medications. (R. 410.)

Plaintiff had a depressed mood most of the day and had a diminished interest in his usual

daily activities. (Id.) According to Dr. Rauenhorst, Plaintiff was doing better, at least by

his estimate when he had the medications, but then he would run out of his medications

and be back to where he was. (R. 413.) While Dr. Rauenhorst believed that Plaintiff

should have been on a higher dosage of medication, Plaintiff refused. (Id.) Plaintiff was

diagnosed with major depression, unchanged from the previous visit. (Id.)




                                             16
       On April 21, 2014, Plaintiff saw Dr. Rauenhorst with reports of feeling more

depressed. (R. 405.) Plaintiff reported missing his social security hearing. (Id.)

Plaintiff’s appearance was appropriate and disheveled; he was cooperative but irritable;

he was agitated; his affect was appropriate; his mood was depressed; his thought process

was more organized with no hallucinations; he was fully oriented; and had an intact

memory. (R. 406.) Plaintiff was diagnosed with moderate major depression, cannabis

abuse, and a rule-out diagnosis for PTSD. (R. 406-07.)

       On May 27, 2014, Plaintiff saw Dr. Rauenhorst for a mental health follow-up after

running out of his medications. (R. 400.) Plaintiff reported feeling more irritable, but

had no new medical problems. (Id.) He had no thoughts of suicide. (Id.) Plaintiff

claimed his mood was “up and down.” (Id.) The mental status assessment showed: that

his appearance was appropriate and disheveled; his attitude was cooperative, irritable,

and very negative; his motor activity was agitated; his affect was appropriate; his mood

was depressed; his thought process was intact and more organized; he professed hearing

voices; he was fully oriented; and his memory was intact. (R. 401.) Plaintiff was

diagnosed with depression, cannabis abuse, and a rule-out diagnosis for PTSD. (R. 402.)

Dr. Rauenhorst’s impression was that Plaintiff was suffering from PTSD. (R. 403.) Dr.

Rauenhorst noted that Plaintiff claimed to be doing better, but Plaintiff did not want to

increase the dosage of his medications. (Id.) Plaintiff was prescribed with sertraline and

Seroquel. (R. 404.) Dr. Rauenhorst also filled out a medical opinion diagnosing Plaintiff

with major depression and PTSD, which was expected to last at least 60 days during

which he was unable to work at least until August 1, 2014. (R. 821.)


                                             17
       On June 30, 2014, Plaintiff saw Dr. Rauenhorst for his depression. (R. 395.)

Plaintiff represented that he was feeling worse, and not “not doing good around people.”

(Id.) He had been taking his medications regularly but had run out and had been

miserable. (Id.) Dr. Rauenhorst’s mental status assessment showed that Plaintiff had a

an appropriate and disheveled appearance; his attitude was cooperative, irritable and very

negative; he had an appropriate affect; his mood was depressed and angry; his thought

process was intact and more organized; he had no hallucinations, but had heard voices

that morning; was fully oriented; and had an intact memory. (R. 396.) Plaintiff was

diagnosed with schizoaffective disorder, cannabis abuse, and a rule-out diagnosis for

PTSD. (R. 397.) Plaintiff had not used marijuana, but was still experiencing

hallucinations and delusions. (R. 398.)

       On July 21, 2014, Plaintiff presented to Dr. Rauenhorst with depression and

complained that things were “not good.” (R. 534.) Plaintiff claimed that the heat, other

people, and his blood pressure all contributed to him feeling depressed. (Id.) Plaintiff

asserted that he was sleeping until 1:00 p.m. (Id.) He was sleeping about seventeen

hours out of twenty-four hours per day. (R. 537.) Plaintiff asserted that “he gets into

fights when he is around others” and “gets into arguments frequently.” (R. 534.) He was

hearing voices telling him to fight. (R. 353, 357.) Dr. Rauenhorst believed that he was

hallucinating. (R. 537.) Plaintiff was diagnosed with schizoaffective disorder, cannabis

abuse, and a rule-out diagnosis for PTSD. (R. 536-37.)

       On August 19, 2014, Plaintiff had a follow-up with Dr. Rauenhorst for a

medication refill related to his depression. (R. 385.) Plaintiff claimed to be more


                                            18
depressed and more withdrawn, but he had no new medical problems and had been taking

his medications, including sertraline and Seroquel. (Id.) Plaintiff’s mood was relaxed,

but he was depressed and anxious. (Id.) He also reported the “voices are a bit worse.”

(Id.) He had no thoughts of harming himself. (R. 386.) Upon mental assessment,

Plaintiff appeared appropriate and disheveled; he was cooperative, irritable and very

negative; his affect was appropriate; his mood was characterized as relaxed and

depressed; he professed auditory hallucinations, including hallucinations telling him to

fight; and was fully oriented with an intact memory. (R. 386.) Dr. Rauenhorst noted that

Plaintiff was hallucinating and was on minimal doses of antipsychotics, however,

Plaintiff was very resistant to any change in his medications. (R. 388.) Plaintiff was

diagnosed with schizophrenia, a rule-out for PTSD, and cannabis use. (R. 386-87.)

       On October 6, 2014, Plaintiff had a follow-up with Dr. Rauenhorst regarding his

depression. (R. 379.) Plaintiff claimed to be hearing voices calling to him during the

night. (Id.) Plaintiff reported taking his medications, including sertraline and Seroquel,

with no side effects. (R. 379, 381.) During Plaintiff’s mental status assessment, Dr.

Rauenhorst noted that Plaintiff’s appearance was appropriate but disheveled; he was

irritable and very negative; he was agitated; had an appropriate affect; his mood was

depressed and anxious; he was experiencing auditory hallucinations with some insight;

was delusional about staff or at least developing conspiracy ideas; he was fully oriented;

and his memory was intact. (R. 380.) Plaintiff was diagnosed with schizoaffective

disorder, cannabis abuse, and a rule-out diagnosis for PTSD. (R. 380-81.) The doctor

noted that he believed that Plaintiff would benefit from additional antipsychotics. (R.


                                            19
382.) Dr. Rauenhorst also filled out a medical opinion diagnosing Plaintiff with

schizoaffective disorder, which was expected to last at least 60 days during which

Plaintiff was unable to work at least until January 1, 2015. (R. 822.)

       On October 14, 2014, a mental diagnostic assessment was performed by licensed

social workers, including Plaintiff’s case manager though Catholic Charities. (R. 809.)

Plaintiff had been living at an apartment through Catholic Charities. (Id.) Plaintiff

presented himself for counseling services per the recommendation of his case manager.

(R. 808.) Plaintiff presented with symptoms of PTSD and a psychotic disorder. (Id.)

Plaintiff denied a history of mental health treatment even though he had been receiving

emergency mental health treatment by Dr. Rauenhorst. (Id.) Plaintiff claimed to have

served three years in prison for assault and battery with a firearm when he opened fire on

a liquor store, and served time for holding a family hostage. (R. 807.) He also reported

memory issues after being hit in the head with a baseball bat as a child. (Id.) Plaintiff

reported that he had been taking Seroquel for his PTSD and Zoloft for his anxiety. (Id.)

Plaintiff presented as well kept, and casually dressed. (Id.) He also presented typical

movements and behavior. (Id.) He exhibited a somewhat blunted affect. (Id.) Plaintiff

reported a feeling of depression and friction related to his living situation and his inability

to work because of his legal history. (Id.) It was also noted that Plaintiff “presents

anger.” (Id.) Plaintiff experienced auditory hallucinations, noting that he experienced

them primarily when going to sleep or by himself. (Id.) Plaintiff had a history of acting

on his hallucinations, including his unsubstantiated report that he hit a fellow inmate in

the head with a metal tray and “split his wig.” (Id.) Plaintiff was diagnosed with PTSD


                                              20
and schizophrenia, paranoid type, partial remission. (Id.) The rationale for PTSD was

that Plaintiff experienced night terrors based on his history of gang violence. (R. 809.)

Plaintiff’s schizophrenia diagnosis was based on his auditory hallucinations, his blunted

emotional expression, and social withdrawal. (Id.) While it had been 20 years since any

criminal charges, it was determined that it was important to monitor his homicidal

ideation and the persecutory voices he heard. According to the social worker, “should his

symptom picture change, this could be a dangerous combination, thus continued

monitoring and support would be advised.” (Id.) Weekly individual treatment was

recommended. (R. 810.)

       On October 27, 2014, Plaintiff saw Dr. Rauenhorst regarding his depression. (R.

374.) Plaintiff reported symptoms of depression, including significant weight loss,

insomnia, and recurrent thoughts of death or suicide. (Id.) While Plaintiff had thoughts

about ending his life, he denied planning his death. (Id.) During Plaintiff’s mental status

assessment, Dr. Rauenhorst noted that Plaintiff’s appearance was appropriate but

disheveled; he was irritable and negative, he was not as agitated, had an appropriate

affect; his mood was angry, depressed, and anxious; his thought process was intact and

more organized; he experienced auditory hallucinations; he had some insight; he was

fully oriented; and his memory was intact. (R. 375.) Plaintiff was diagnosed with

improved schizoaffective disorder. (R. 375-76.) Plaintiff’s medications included

sertraline and Seroquel. (R. 376.)

       On November 12, 2014, Plaintiff went to the Ramsey County Mental Health

Center stating that he needed to see a counselor. (R. 662.) Plaintiff reported that he slept


                                             21
over twelve hours a day, was sad and hopeless, had recurrent thoughts and memories of

his mother being verbally and emotionally abusive to him, had difficulty concentrating

due to negative thoughts, claimed he experienced difficulty concentrating due to negative

thoughts, and became easily fatigued and irritable. (Id.) Plaintiff also reported his belief

that people were after him, he constantly saw shadows when he was alone, and claimed

to be hearing voices daily that told him to hurt himself and others. (Id.) Plaintiff

reported not having any family or friends, and asserted that he did not need any friends.

(R. 662-63.) Plaintiff asserted that one of his strengths was having good communication

skills. (R. 663.) Plaintiff was dressed neatly with good hygiene; he appeared tired and

worried; his eye contact was appropriate; he was alert and attentive; he reported his mood

to be anxious; his affect was congruent; his thought process was goal oriented; Plaintiff

reported a history of auditory and visual hallucinations and described paranoia; he had no

unusual motor movements; he denied suicidal ideations; showed a rapid speech pattern;

and his insight appeared impaired. (Id.) Plaintiff was diagnosed with PTSD and

unspecified schizophrenia spectrum. (R. 663-64.)

       Licensed social worker Amu Acker diagnosed Plaintiff with PTSD and an

unspecified psychotic disorder, and noted permanent mental limitations including

auditory and visual hallucinations, paranoia, flashbacks, and nightmares related to

trauma. (R. 363.) Acker opined that “Patient will not be able to perform work in the

foreseeable future.” (Id.) Acker also filled out a medical opinion diagnosing Plaintiff

with PTSD and unspecified psychotic disorder, which was expected to last at least 45




                                             22
days, and that he would not be able to perform employment in the foreseeable future. (R.

823.)

        On November 24, 2014, Plaintiff saw Dr. Rauenhorst regarding his depression and

for a medication refill. (R. 369.) Plaintiff reported that he felt anxious and angry. (Id.)

Plaintiff also reported that there was a “spirit in his room” that kept him up at night. (Id.)

Plaintiff also presented with symptoms of depression which had been present for greater

than two weeks, with a depressed mood most of the day, and had a diminished interest in

his usual daily activities. (Id.) Plaintiff denied suicidal thoughts. (Id.) During Plaintiff’s

mental status assessment, Dr. Rauenhorst noted that Plaintiff’s appearance was

appropriate but disheveled; he was irritable and negative; had an appropriate affect; his

mood was angry, depressed and anxious; his thought process was intact and more

organized; he experienced auditory hallucinations and voices every day with him talking

to the voices; had some insight; he was fully oriented; and his memory was intact. (R.

370.) Plaintiff was diagnosed with deteriorating schizophrenia. (R. 371-72.) Plaintiff’s

medications included sertraline and Seroquel. (R. 371.) Dr. Rauenhorst and Plaintiff

agreed to increase Plaintiff’s dosage of Seroquel. (R. 372.)

        Plaintiff also had a diagnostic assessment performed by psychiatrist Julie Praus,

M.D., on November 14, 2014. (R. 661.) Plaintiff’s primary concern was having his

medical opinion form filled out, which was done separately by the Welcome Center staff,

so he could obtain Social Security disability benefits. (R. 660.) Plaintiff complained of

depression for most of his life but admitted to not seeking treatment prior to Dr.

Rauenhorst. (Id.) Plaintiff also complained of chronic suicidal ideation, with no prior


                                              23
psychiatric hospitalization or attempts. (Id.) Plaintiff claimed that he saw shadows when

he was alone, talked about hearing voices, at times becoming another person, and at times

being outside his body. (Id.) However, Dr. Praus noted that Plaintiff was vague about

these claims, and that they were poorly described. (Id.) As part of her mental status

exam for Plaintiff, Dr. Praus noted that Plaintiff “had considerable flirting with the

nursing assistant as well as considerable jovial conversation.” (R. 661.) Plaintiff was not

in any sense sad. (Id.) He was alert and fully oriented. (Id.) Plaintiff was casually

dressed. (Id.) Dr. Praus noted that Plaintiff displayed “[v]ery questionable veracity.”

(Id.) Plaintiff showed no bizarre behavior or attending to internal stimulus and showed

normal movements and speech. (Id.) Dr. Praus diagnosed Plaintiff with depression

disorder NOS, antisocial personality disorder, and probable malingering. (Id.)

       On January 26, 2015, Plaintiff underwent a psychiatric diagnostic assessment by

psychiatrist Yoshiko Hapke, M.D. (R. 655.) Plaintiff’s chief complaint was that he was

continuously suicidal. (Id.) Plaintiff reported he started feeling suicidal from age nine

and was suicidal during the assessment, but denied any plan or intent to hurt himself or

other people. (R. 656.) Dr. Hapke indicated that while Plaintiff’s chart indicated that he

has complained of auditory hallucinations to kill himself and others in the past, Plaintiff

had no present symptoms of psychosis. (Id.) Dr. Hapke noted that Plaintiff was “a

limited historian initially, but later much more cooperative, and suddenly became a good

historian.” (R. 655.) Plaintiff refused Dr. Hapke’s request to speak with Plaintiff’s

family. (Id.) Dr. Hapke could not figure out whether the Plaintiff was really hearing

voices or if this was his way of describing severe depression. (R. 601.) Dr. Hapke also


                                             24
noted that previous diagnoses included malingering. (Id.) Dr. Hapke recommend that

Plaintiff start an inpatient program. (R. 656.) Plaintiff’s history included twenty years of

incarceration. (R. 657.) He shot his mother’s boyfriend when he was nine and had also

been to prison for drug and gun charges. (Id.) Plaintiff claimed an extensive history of

physical fights, with his last fight occurring in October 2014. (Id.) Plaintiff noted that he

had last used marijuana in December 2014. (Id.) Plaintiff’s medications included

Seroquel and Zoloft. (Id.) Dr. Hapke conducted a mental status exam for Plaintiff with

the following findings:

       The patient is casually dressed. The patient was malodorous with smell of
       urine. He was bright, pleasant. Gait is normal. Affect is sad. Denied any
       plan or intent to hurt himself. He was able to contract for safety with me.
       He denied any homicidal ideation, but reports he has chronic suicidal
       ideation. Thought still is well organized. No hallucinations, delusions or
       paranoia were noted. Higher cortical functioning, memory, comprehension
       all appeared impaired. Insight and judgment were limited. Estimated IQ
       appeared average-low average. Speech is soft, normal rate and rhythm.

(R. 658.)

       Dr. Hapke diagnosed Plaintiff with a mood disorder NOS 296.90, chemical

dependency, antisocial personality disorder, and a borderline personality disorder. (Id.)

According to Dr. Hapke, due to Plaintiff’s chronic violence, chronic suicidality, and

possible low IQ, Plaintiff had a chronic risk of being a danger to himself and society.

(Id.) Given that he denied any present intent to harm himself or others, Dr. Hapke

recommended continued outpatient treatment and a partial hospital program. (Id.)

Plaintiff testified at the hearing before the ALJ that he did not participate in the partial




                                              25
hospitalization because he would have lost his apartment and been homeless again. (R.

53.)

       On April 21, 2015, Patrick R. Stokes, M.D., filled out a medical opinion

diagnosing Plaintiff with schizoaffective disorder and PTSD, which was expected to last

at least 60 days during which time he was unable to work. (R. 824.)

       On April 22, 2015, state agency psychologist Kari Kennedy, Psy.D., conducted a

psychiatric review technique based on the available documents through the date last

insured of December 31, 2014. (R. 73.) Dr. Kennedy determined that Plaintiff had no

mental medically determinable impairments established. (R. 73.) She also conducted a

psychiatric review technique for the period through April 22, 2015. (R. 83-84.) Dr.

Kennedy concluded that Plaintiff had the following severe mental impairments: affective

disorder, personality disorder, borderline intellectual functioning, anxiety, and a

substance action disorder. (R. 82-83.) Based on these impairments, Dr. Kennedy

concluded that Plaintiff had a mild restriction of activities of daily living; moderate

difficulties in maintaining social functioning; moderate difficulties in maintaining

concentration, persistence or pace; and no repeated episodes of decompensation, each of

extended duration. (R. 83.) Dr. Kennedy also concluded that Plaintiff was not

significantly limited as to his ability to remember locations and work-like procedures; not

significantly limited as to his ability to understand and remember very short and simple

instructions; and moderately impaired as to his ability to understand and remember

detailed instructions. (R. 85.) Further, Dr. Kennedy concluded that Plaintiff

demonstrated no significant limitations with respect to the ability to carry out very short


                                             26
and simple instructions; the ability to perform activities within a schedule, maintain

regular attendance, and be punctual within customary tolerances; the ability to sustain an

ordinary routine without special supervision; the ability to work in coordination with or

in proximity to others without being distracted by them; and the ability to make simple

work-related decisions. (R. 85-86.) Dr. Kennedy concluded that Plaintiff was

moderately limited in his ability to: carry out detailed instructions; maintain attention and

concentration for extended periods; complete a normal workday and workweek without

interruptions from psychologically based symptoms; and perform at a consistent pace

without an unreasonable amount of rest periods. (R. 85-86.) In addition, Dr. Kennedy

opined that Plaintiff was moderately limited as to his ability to appropriately interact with

the public; and not significantly limited with respect to his ability to ask simple questions

or request assistance; his ability to accept instructions and respond appropriately to

criticism from supervisors; his ability to get along with coworkers or peers without

distracting them or exhibiting behavioral extremes; and his ability to maintain socially

appropriate behavior and to adhere to basic standards of neatness and cleanliness (R. 86.)

Dr. Kennedy assigned the following RFC to Plaintiff:

       The totality of evidence in file suggests that the claimant is able to:
       understand, carry out and remember simple instructions; able to make
       judgments commensurate with functions of unskilled work; able to
       respond appropriately to brief supervision and interactions with
       coworkers and work situations; able to deal with changes in a routine
       work setting. Clmt may prefer to work in a position that requires
       minimal interaction with others. Clmt appears capable of unskilled
       work.

(R. 87.)



                                             27
       On April 28, 2015, a transfer summary from Plaintiff’s social workers noted that

Plaintiff had been obtaining psychotherapy counseling from October 7, 2014 through

April 28, 2015 for his PTSD and schizophrenia. (R. 817). One of the initial goals was

for Plaintiff to reduce the impact of his traumatic past on his daily life. (Id.) It was noted

that Plaintiff had a “slight improvement” to this goal. (Id.) Plaintiff still experienced

night terrors, but gained some insight into how his childhood experiences had impacted

him. (Id.) He also showed a slight improvement to the goal of learning about his thought

disorder and working to build coping skills. (Id.) Plaintiff had built skills in redirecting

his thoughts and behavior when experiencing command hallucinations. (Id.) He had met

with a psychiatrist but denied medications. (Id.) Plaintiff was encouraged to continue

counseling for his mental health. (Id.)

       On July 28, 2015, Dr. Stokes filled out another medical opinion diagnosing

Plaintiff with schizoaffective disorder and PTSD, which was expected to last at least 60

days and that he was unable to perform limited work until January 1, 2016. (R. 825.)

       On November 10, 2015, Plaintiff saw Dr. Stokes related to his mental health and a

medication refill. (R. 682.) Plaintiff claimed to have delusional thinking and auditory

hallucinations, but also claimed he could tolerate them and he did not want to change his

medications. (Id.) Plaintiff was sleeping well. (Id.) Plaintiff did not want therapy for

his PTSD. (Id.) He denied thoughts of harming himself. (R. 683.) He also denied

having harmed anyone. (Id.) The mental status assessment of Plaintiff revealed that his

appearance was appropriate and disheveled; he was cooperative but very irritable and

very negative; he was agitated; he had an appropriate affect; he had an anxious and


                                             28
depressed mood; he had an intact and more organized thought process; he professed

hearing voices every day and talking to the voices; he was fully oriented and had an intact

memory. (Id.) Plaintiff was diagnosed with schizoaffective disorder, intermittent

cannabis abuse, and a rule-out diagnosis for PTSD. (R. 684.) Dr. Stokes also filled out a

medical opinion diagnosing Plaintiff with schizoaffective disorder, which was expected

to last at least 60 days during which time he was unable to work until at least May 1,

2016. (R. 826.)

       In August 2015, state agency psychologist, Richard Pallazza, Ph.D, L.P., also

evaluated Plaintiff’s mental impairments. (R. 103.) Dr. Pallazza concluded that Plaintiff

had a mild restriction to his activities of daily living; moderate difficulties in maintaining

social functioning; moderate difficulties in maintaining concentration, persistence or

pace; and no repeated episodes of decompensation, each of extended duration. (R. 104.)

Dr. Pallazza concluded that Plaintiff demonstrated no significant limitation with respect

to: the ability to carry out very short and simple instructions; the ability to perform

activities within a schedule, maintain regular attendance, and be punctual within

customary tolerances; the ability to sustain an ordinary routine without special

supervision; the ability to work in coordination with or in proximity to others without

being distracted by them; and the ability to make simple work-related decisions. (R.

106.) Dr. Pallazza concluded that Plaintiff was moderately limited: in his ability to carry

out detailed instructions; the ability to maintain attention and concentration for extended

periods; and the ability to complete a normal workday and workweek without

interruptions from psychologically based symptoms and to perform at a consistent pace


                                              29
without an unreasonable number and length of rest periods. (R. 106-07.) In addition, Dr.

Pallazza opined that Plaintiff was moderately limited as to: his ability to appropriately

interact with the public; and not significantly limited with respect to his ability to ask

simple questions or request assistance, ability to accept instructions and respond

appropriately to criticism from supervisors, ability to get along with coworkers or peers

without distracting them or exhibiting behavioral extremes, and the ability to maintain

socially appropriate behavior and to adhere to basic standards of neatness and cleanliness

(R. 107.) Dr. Pallazza’s RFC was similar to Dr. Kennedy’s RFC. (R. 87, 108.) Dr.

Pallazza also noted that Plaintiff’s ability to respond appropriately to changes in the

workplace as moderately limited. (R. 109.) Dr. Pallazza’s determination did not change

significantly on his August 6, 2015 reconsideration. (R. 122-30.)

        On April 26, 2016, Plaintiff saw Dr. Stokes for a mental health follow-up for

schizoaffective disorder, PTSD, and a prescription refill. (R. 687.) Plaintiff represented

that he had the following signs and symptoms of these disorders: anxiety, aloofness,

hallucinations, nightmares, flashbacks, and anhedonia. (Id.) Features for depression

included insomnia and impaired concentration. (Id.) Plaintiff reported auditory

hallucinations and voices. (R. 688.) Plaintiff was diagnosed with schizoaffective

disorder, intermittent cannabis abuse, and a rule-out diagnosis of PTSD. (R. 689.) He

was taking Seroquel and Zoloft. (R. 690.) Dr. Stokes also filled out a medical opinion

diagnosing Plaintiff with schizoaffective disorder and PTSD, which was expected to last

at least 60 days during which he was unable to work at least until November 1, 2016. (R.

827.)


                                              30
       On September 15, 2016, CNS Beth Spooner-Falde filled out a medical opinion

diagnosing Plaintiff with complex and chronic PTSD, major depressive disorder, and

borderline intellectual function based on testing, which was expected to last more than 45

days and that he was unable to work for the foreseeable future. (R. 828.) CNS Spooner-

Falde also opined that Plaintiff had permanent mental limitations in the form of

vulnerability to anxiety and being reactive in stressful situations. (Id.)

       On October 20, 2016, CNS Spooner-Falde filled another medical opinion

diagnosing Plaintiff with complex and chronic PTSD, and a history of major depressive

disorder, which was expected to last more than 45 days, and that Plaintiff was unable to

work for the foreseeable future. (R. 829.) She also opined that Plaintiff had permanent

mental limitations in the form of poor distress tolerance. (Id.)

       During his May 2, 2016, annual exam, Plaintiff noted that he was no longer

homeless. (R. 732.) Plaintiff’s mood had worsened, and sometimes did not want to be

around other people. (Id.) He claimed he heard voices saying his name at times, which

woke him up from his sleep. (R. 733.) Plaintiff claimed a passive suicidal ideation and

noted that his appetite was poor. (Id.) Plaintiff also represented that he was looking to

get back into autobody work. (R. 734.) Plaintiff’s affect was normal, his speech was

fluent, and his thought content was linear. (R. 735.) Dr. Kathelyn Bezek and Plaintiff

agreed that he needed a psychiatrist, as his depression was long-standing and severe. (R.

736.) Plaintiff declined higher dosages of medications. (Id.)

       On September 6, 2016, Plaintiff presented for a psychiatric evaluation as the result

of depression, anxiety, and anger management problems. (R. 738.) The present problem


                                              31
was anxiety and visual hallucinations. (Id.) Plaintiff claimed to CNS Spooner-Falde that

he saw ghosts at night, which increased his anxiety. (Id.) Plaintiff professed to using

marijuana because his mind raced and he needed to reduce his negative thoughts. (Id.)

The mental and cognitive examinations showed that: Plaintiff was appropriately dressed

and groomed; showed good hygiene; he was cooperative and appropriate; he showed a

normal gait and motor coordination; his speech was non-pressured, with some problem

staying organized and reasonably responsive to interview questions; his comprehension

and expression was appropriate; was distractible; oriented to person, place, and time; his

thought process was reasonably organized and anxious; he reported racing thoughts, and

visual hallucinations with some paranoid ideation; his thought process was reality based;

he had no impairment to memory; he was tangential, but could be directed; his mood was

anxious with reports of having a temper; his affect was appropriate to content of speech

and circumstance; his intelligence was estimated to be below average; his fund of

knowledge was limited; there was no evidence of self-danger, no reports of suicidal or

homicidal ideations; he had fair insight and judgment; he professed sleep problems and

very low energy; his decision-making appeared limited; his attention and concentration

were marginal; his memory and fund of knowledge were fair to poor on gross

examination; his organization was impaired; his ability to provide history was limited;

and he noted that he liked his friend and his friend’s girlfriend, who Plaintiff lived with.

(R. 739-40.) CNS Spooner-Falde diagnosed Plaintiff with major depressive disorder per

history; PTSD; psychosis NOS, and rule-out diagnosis for marijuana-induced psychosis.




                                             32
(R. 742.) CNS Spooner-Falde also found that Plaintiff had a borderline intellectual

function by history. (Id.)

       In addition, CNS Spooner-Falde noted that Plaintiff was impulsive but had enough

self-control to keep himself clear of trouble legally; his judgment was mildly impaired

with his choice of roommate in a subsidized apartment. (Id.) It was also noted that

Plaintiff had been seen at Ramsey County Mental Health Clinic, but he did not want to

continue there as the recommendation was to raise his Seroquel to 400 mg, which he

thought was too high. (Id.) CNS Spooner-Falde advised Plaintiff that he needed to be

substance-free if he wanted disability benefits. (Id.)

       Plaintiff again saw CNS Spooner-Falde on October 20, 2016. (R. 744.) Plaintiff

described his overall mood as upbeat and he was very talkative. (Id.) Plaintiff reported

that the medication prazosin was helpful for his sleep. (Id.) Plaintiff’s appetite was

normal, he had no change in his energy, he had no auditory hallucinations, but claimed to

see spirits, and sometimes was paranoid. (R. 744-45.) Plaintiff was appropriately

groomed, his speech was normal but pressured, no abnormal movements were observed,

he had a reactive affect, no psychotic symptoms, he was oriented, his attention and

concentration were mildly impaired, insight and judgment were limited, and he reported

that his anger management was stable and appropriate. (R. 745.) Plaintiff noted that he

would have thoughts of harming people when he would get escalated. (R. 747.) Plaintiff

noted he stayed at home most days. (Id.) CNS Spooner-Falde noted that Plaintiff was

hyperverbal and highly animated during the examination. (Id.) She could not rule out

bipolar disorder. (Id.) Plaintiff represented that he would like to work on autobody


                                             33
repair, but did not feel he could do so due to interpersonal conflicts he experienced. (Id.)

Plaintiff’s mood was sad and anxious. (Id.) Plaintiff reported that there were four ghosts

living in his apartment who were friendly, and that he has had this problem since age

eight. (Id.) He had no suicidal or homicidal ideations. (Id.)

       On December 2, 2016, Plaintiff had a medication management appointment. (R.

751.) He was initially aroused and anxious from noise and activity in the lobby and he

refused to be seen if the resident was present. (R. 751.) Plaintiff was impulsive and loud

but regretted dismissing the resident and asked the nurse to go get her after he settled into

the office. (R. 754.) Plaintiff described his mood as irritable and reactive, his sleep was

adequate, his anxiety and panic level was high, he had no feelings of hopelessness, and

had no hallucination or delusions. (R. 751-52.) Plaintiff’s affect was edgy and

inattentive, he was appropriately dressed and groomed, he was reactive, his speech was

appropriate, his thought process was intact, he did not have psychotic symptoms, he was

oriented, his attention and concentration were impaired, his memory and fund of

knowledge were limited on gross examination, his insight and judgment were limited, he

reported anger management problems, had ongoing impulsivity, suicidal ideations with

no plan, and no homicidal ideations. (R. 752-53.) Plaintiff was also a poor historian. (R.

754.) Plaintiff was diagnosed with anxiety disorder NOS, impulse control disorder, with

a rule-out diagnosis of attention deficit with hyperactivity disorder and borderline

intellectual functioning. (Id.) Plaintiff reported being socially isolated. (Id.) It was

noted that Plaintiff had not started Lexapro when he dropped his Zoloft. (R. 754.)

Plaintiff’s dosage for prazosin was also increased. (Id.)


                                             34
       Plaintiff again saw CNS Spooner-Falde on January 17, 2017. (R. 757.) Plaintiff

has been taking prazosin but had not been taking Lexapro, for reasons he could not

explain. (Id.) Plaintiff wanted to be given Remeron, which Dr. Rauenhorst had given

him previously. (Id.) CNS Spooner-Falde noted that she had received disability forms

from Plaintiff’s disability services lawyer. (Id.) CNS Spooner-Falde and Plaintiff started

but were unable to complete this form. (Id.) CNS Spooner-Falde asked him to

reschedule to complete the form at his convenience. (Id.) Plaintiff wanted CNS

Spooner-Falde to assign him with a schizophrenia diagnosis, but Spooner was not sure if

she had adequate information to do so. (R. 758.) Plaintiff had no hallucinations or

delusions, was paranoid, had impaired organization of thought, was appropriately

dressed, was somewhat less intense, his speech was appropriate, he had an intense affect,

he exhibited no psychotic symptoms, was oriented, his attention was impaired, and he

had limited memory and judgment. (Id.) Plaintiff also reported that his anger

management was fairly stable, but his frustration tolerance was still very low. (Id.)

       On January 25, 2017, Plaintiff reported problems with audio hallucinations to

CNS Spooner-Falde. (R. 763.) Paranoia was also noted. (Id.) Plaintiff was

appropriately dressed, he was calm and relaxed, he was cooperative, his speech was

appropriate, he had an appropriate affect, he exhibited psychotic symptoms, he was

oriented, his attention was mildly impaired, his memory was satisfactory, and he had a

limited judgment. (R. 763, 765.) Forms were completed for disability benefits. (R. 766.)

Plaintiff was also prescribed with Geodon for his auditory and paranoid ideations. (Id.)




                                            35
       On January 25, 2017, CNS Spooner-Falde wrote a letter in support of Plaintiff’s

pursuit of disability benefits. (R. 677.) She noted that Plaintiff had a history of seeking

psychiatric care over the previous several years for depression with psychotic symptoms

and anxiety, and had been treated for psychosis. (Id.) The diagnosis for Plaintiff

remained major depressive disorder with psychosis, general anxiety disorder, marijuana

dependence, and borderline intellectual functioning. (Id.) CNS Spooner-Falde opined

that Plaintiff’s decision-making capacity was limited, although he had been managing his

funds independently, he had long-term trouble with tolerating people, was impulsive, and

his judgment was impaired. (Id.)

       CNS Spooner-Falde also filled out a mental source statement on the same date.

(R. 678.) CNS Spooner-Falde believed that Plaintiff’s prognosis was guarded due to his

impulse control problems. (Id.) She also noted that Plaintiff was being treated with

prazosin and Lexapro for his anxiety. (Id.) Plaintiff’s impairments were expected to last

longer than 12 months, and she did not believe he was a malingerer. (Id.) CNS Spooner-

Falde believed that Plaintiff had an extreme limitation to understanding and remembering

detailed instructions, carrying out detailed instructions, maintaining attention and

concentration for more than a two-hour segment, performing activity with regular

attention and punctuality, completing a normal workday without interruptions from

psychologically based symptoms, performing at a consistent pace without an

unreasonable number of rest periods, getting along with peers or coworkers without

distracting them; and had a marked limitation to his ability to make simple work-related

decisions, interact appropriately with the public, accept instructions and respond


                                             36
appropriately to criticism from supervisors, maintain socially appropriate behavior and

adhere to standard of cleanliness, travel to unfamiliar places, independently set goals, and

tolerate normal levels of stress. (R. 679.) Plaintiff had moderate limitations to

remembering very short and simple instructions, carrying out simple instructions, asking

simple questions to request assistance, and with being aware of hazards; and no or mild

limitations related to remembering location and work-like procedures. (Id.) According

to CNS Spooner-Falde, the limitations were supported by Plaintiff’s chronic auditory

hallucinations, which distracted and confused him in social and work situations. (Id.)

CNS Spooner-Falde also opined that Plaintiff would require unscheduled breaks due to

restlessness and anxiety, and estimated that Plaintiff would miss more than three days per

month from work due to necessary therapy. (R. 680.) She also believed that Plaintiff’s

paranoid perception of being watched, including his claims of being observed in his

apartment, would interfere with his ability to work. (Id.)

       On April 21, 2017, Plaintiff reported ongoing auditory hallucinations in the form

of whispering. (R. 769.) Plaintiff also reported living in a haunted apartment with spirits

following him. (Id.) He had no distress about the spirits. (Id.) Plaintiff reported having

auditory hallucinations during the session, however, CNS Spooner-Falde noted “no

obvious distractibility with auditory hallucination in session.” (R. 770.) Plaintiff was

appropriately dressed and groomed; his language and speech were appropriate; his affect

was appropriately reactive; his thought processes were goal-directed and associations

were intact; he did not have psychotic symptoms; he was oriented to time, place and

person; his attention and concentration were intact; he was very clear on what paper he


                                            37
needed for his future disability case; his memory and fund of knowledge were fair on

gross examination; his insight and judgement were limited; he reported that his anger

management was stable; and showed impulsivity verbally during his session. (Id.) CNS

Spooner-Falde believed that Plaintiff had a serious and persistent mental illness. (R.

772.) She also noted that “may have better evidence for disability if he follow up [sic]

with psychological evaluation.” (Id.)

       On June 8, 2017, Plaintiff reported to CNS Spooner-Falde that he had ongoing

auditory hallucinations. (R. 776.) In addition, Plaintiff claimed to be hearing someone

banging at his door even though there was no one at the door. (Id.) Plaintiff asserted he

was experiencing auditory hallucinations during the meeting, but exhibited no obvious

distractibility during the session. (R. 777.) Plaintiff was appropriately dressed and

groomed, his speech/language was appropriate, his affect was appropriately reactive, his

thought processes were goal-directed and associations were intact, he did not have overt

psychotic symptoms, he was oriented, his attention and concentration were intact, he was

very clear on what paper he needed for his disability case, his insight and judgment were

limited, and his memory and fund of knowledge were fair on gross examination. (Id.)

Plaintiff mentioned his upcoming disability hearing. (R. 779.) His mood was anxious, he

showed no overt disorder of thought form, he remained hypervigilant and anxious, and

was organized during his interview. (R. 780.)

       During the August 17, 2017 hearing before ALJ, Medical Expert Cheryl Buechner,

Ph.D., M.F.A., (“ME”) testified in relevant part as follows:




                                            38
       So primarily, Your Honor, I think we’re looking at 12.03, the schizoaffective
       disorder, and 12.15, the PTSD, 4F 3, 15F 25, 14F 52, along with pretty
       regular cannabis dependence through at least September of last year, and
       prior to that there’s several — for example, 8F 12, indications of possible
       symptom exaggeration or even malingering. 8A 17 also suggests that
       veracity has been doubted in several mental health settings. So the B criteria,
       Your Honor, 4F and 12F in particular, indicates several marked or extreme
       rankings that I would say appear to be the case in the presence of the
       marijuana dependence. At least up to the last year, and there’s not good
       documentation of the last symptoms during the last year to determine an
       improved differential diagnosis, or ratings in the absence of the marijuana.

(R. 54-55.)

                              III.    LEGAL STANDARD

       Judicial review of the Commissioner’s denial of benefits is limited to determining

whether substantial evidence on the record as a whole supports the decision, 42 U.S.C. §

405(g), or if the ALJ’s decision resulted from an error of law. Nash v. Comm’r, Soc. Sec.

Admin., 907 F.3d 1086, 1089 (8th Cir. 2018) (citing 42 U.S.C. § 405(g); Chismarich v.

Berryhill, 888 F.3d 978, 979 (8th Cir. 2018)). “‘Substantial evidence is less than a

preponderance, but enough that a reasonable mind would find it adequate to support the

Commissioner’s conclusions.’” Id. (quoting Travis v. Astrue, 477 F.3d 1037, 1040 (8th

Cir. 2007)). The Court “considers evidence that detracts from the Commissioner’s

decision as well as evidence that supports it.” Id. “If substantial evidence supports the

Commissioner’s conclusions, this court does not reverse even if it would reach a different

conclusion, or merely because substantial evidence also supports the contrary outcome.”

Id. (citation omitted). In reviewing the record for substantial evidence, the Court may not

substitute its own judgment or findings of fact for that of the ALJ. See Hilkemeyer v.

Barnhart, 380 F.3d 441, 445 (8th Cir. 2004). “Assessing and resolving credibility is a


                                             39
matter properly within the purview of the ALJ. Chaney v. Colvin, 812 F.3d 672, 676 (8th

Cir. 2016) (citing Edwards v. Barnhart, 314 F.3d 964, 966 (8th Cir.2003) (“Our

touchstone is that [a claimant’s] credibility is primarily a matter for the ALJ to decide.”).

                                   IV.    DISCUSSION

       Plaintiff argues that the ALJ erred when “he rejected the consistent opinions of

Plaintiff’s treating specialists, the Agency’s examining psychological expert and the

Agency’s testifying psychological expert, which all patently support Plaintiff’s claim that

he is disabled.” (Dkt. 18 at 1, 4.) Plaintiff points to the April 2013 opinion of Dr.

Pathak, the “off work” opinions given from 2013 to 2016 by Plaintiff’s treating

providers; the January 2017 opinion of CNS Spooner-Falde, and the opinion of the ME in

support of his motion. 3 (Id.)

A.     The Weight Assigned to the Medical Opinions

       “A disability claimant has the burden to establish her RFC.” Eichelberger v.

Barnhart, 390 F.3d 584, 591 (8th Cir. 2004). The Eighth Circuit has held that “a

‘claimant’s residual functional capacity is a medical question.’” Id. (quoting Lauer v.

Apfel, 245 F.3d 700, 704 (8th Cir. 2001)). “‘[S]ome medical evidence’ must support the

determination of the claimant’s RFC, and the ALJ should obtain medical evidence that

addresses the claimant’s ‘ability to function in the workplace.’” Id. (quoting Dykes v.

Apfel, 223 F.3d 865, 867 (8th Cir. 2000) (per curiam)). However, “there is no


3
       While Plaintiff asserts in his reply that Defendant did not address a number of his
arguments (Dkt. 22 at 2), the only developed arguments raised in his initial motion
pertained to the weight given by the ALJ to the opinions provided by his treating
providers, Dr. Pathak, and the ME.

                                             40
requirement that an RFC finding be supported by a specific medical opinion.” Hensley v.

Colvin, 829 F.3d 926, 932 (8th Cir. 2016) (citing Myers v. Colvin, 721 F.3d 521, 526-27

(8th Cir. 2013); Perks v. Astrue, 687 F.3d 1086, 1092-93 (8th Cir. 2012)). Rather, the

RFC should be “based on all of the relevant evidence, including the medical records,

observations of treating physicians and others, and an individual’s own description of his

limitations.” Id. (quoting Myers, 721 F.3d at 527). “Moreover, an ALJ’s failure to cite

specific evidence does not indicate that such evidence was not considered.” Wildman v.

Astrue, 596 F.3d 959, 966 (8th Cir. 2010) (citation omitted) (highly unlikely that ALJ did

not consider and reject physician’s opinion when ALJ made specific references to other

findings set forth in physician’s notes).

       In evaluating a claimant’s work-related limitations, the ALJ must evaluate every

medical opinion received from acceptable medical sources. See 20 C.F.R § 404.1527(c).

“Medical opinions are statements from acceptable medical sources that reflect judgments

about the nature and severity of your impairment(s), including your symptoms, diagnosis

and prognosis, what you can still do despite impairment(s), and your physical or mental

restrictions.” 20 C.F.R. § 404.1527(a)(1). Generally, the ALJ gives more weight to

medical opinions from treating sources, “since these sources are likely to be the medical

professionals most able to provide a detailed, longitudinal picture of [a claimant’s]

medical impairment(s) and may bring a unique perspective to the medical evidence that

cannot be obtained from the objective medical findings alone or from reports of

individual examinations, such as consultative examinations or brief hospitalizations.” 20

C.F.R § 404.1527(c)(2).


                                             41
       “A treating physician’s opinion is generally given controlling weight, but is not

inherently entitled to it. An ALJ may elect under certain circumstances not to give a

treating physician’s opinion controlling weight. For a treating physician’s opinion to

have controlling weight, it must be supported by medically acceptable laboratory and

diagnostic techniques and it must not be ‘inconsistent with the other substantial evidence

in [the] case record.’” Hacker v. Barnhart, 459 F.3d 934, 937 (8th Cir. 2006) (quoting 20

C.F.R. § 404.1527(d)(2)) (citing Goff, 421 F.3d at 790; Ellis v. Barnhart, 392 F.3d 988,

994 (8th Cir. 2005)). “A treating physician’s own inconsistency may also undermine his

opinion and diminish or eliminate the weight given his opinions.” Id. (citing Prosch v.

Apfel, 201 F.3d 1010, 1013 (8th Cir. 2000)); see also Anderson v. Astrue, 696 F.3d 790,

793 (8th Cir. 2012) (“However, ‘[a]n ALJ may discount or even disregard the opinion of

a treating physician where other medical assessments are supported by better or more

thorough medical evidence, or where a treating physician renders inconsistent opinions

that undermine the credibility of such opinions.’”) (quoting Wildman v. Astrue, 596 F.3d

959, 964 (8th Cir. 2010)) (alteration in original) (internal quotation omitted).

B.     Whether the ALJ Properly Considered the Factors Under 20 C.F.R. §§
       404.1527 in Assessing the Weight Given to Medical Opinions.

       According to Plaintiff, the ALJ failed to give good reasons to give no more than

“little weight” to the opinions from Dr. Pathak, the multiple “off work” opinions (2013-

2016) of Plaintiff’s treating providers; the January 2017 opinion of CNS Spooner-Falde,

and the opinion of the ME. (Dkt. 18 at 16-17.) In particular, Plaintiff argued that the




                                             42
ALJ failed to consider all of the required factors as set forth in the regulations under 20

C.F.R. § 404.1527 in assessing these medical opinions. (Id. at 17.)

       If a medical opinion is not afforded controlling weight, the ALJ must consider the

following factors in deciding what weight it is due: (1) the existence of an examining

relationship; (2) the nature of the treatment relationship, such as length of treatment and

frequency of examination; (3) the degree to which the opinion is supported by medical

evidence such as medical signs and laboratory findings; (4) consistency with the record

as a whole; (5) the source’s specialty; and (6) any other relevant factors. 20 C.F.R. §

404.1527(c). The Social Security Administration (“SSA”) also directs an ALJ to

consider the same set of factors for weighing opinions from non-examining, consulting

physicians, as well as the medical opinions from medical sources who are not accepted

sources. See Dols v. Saul, No. 18-1910, --- F.3d ---- 2019 WL 3366655, at *8 (8th Cir.

July 26, 2019) (citing 20 C.F.R. § 404.1527(c), (f)(1)); see also SSR 06-03P, 2006 WL

2329939, at *3-5; Scott M. v. Berryhill, No. 17-CV-5086 (ECW), 2019 WL 572654, at *5

(D. Minn. Feb. 12, 2019).

       Here, Plaintiff admits that the ALJ “acknowledged his duty to weigh the opinion

evidence according the § 404.1527 factors, stating in a boilerplate section on page 17 of

his decision: ‘in determining the appropriate weight to give any medical source opinion,

the regulations require the undersigned consider: (1) the examining relationship between

the medical source and the claimant; (2) the treatment relationship, including the length

of the relationship, frequency of examinations, and nature and extent of the treating

relationship; (3) support by medical evidence; (4) consistency of the opinion with the


                                             43
record as a whole; (5) the source’s specialization or lack thereof; and (6) any other factors

which support or contradict the opinion.’” (Dkt. 18 at 17-18.) However, Plaintiff asserts

that the ALJ’s analysis casts doubt regarding his claimed consideration of the factors.

(Id. at 18.) Specifically, Plaintiff asserts: (1) that the ALJ’s analysis considered the

opinions in isolation from each other, without acknowledging that they support each

other in their agreement that Plaintiff’s ability to perform full-time work due to his

mental impairments is far more limited than the ALJ’s RFC describes; (2) the ALJ failed

to give any obvious consideration to the fact that CNS Spooner-Falde, Drs. Rauenhorst

and Stokes, and licensed social worker Acker are all treating sources; and (3) the ALJ did

not discuss the length and frequency of treatment or whether they examined Plaintiff.

(Id. at 18-20; Dkt. 22 at 1-5.)

       The Court finds no error as it relates to the ALJ’s consideration of the factors

under § 404.1527(c). First, “the regulations do not strictly require the ALJ to explicitly

discuss each factor under 20 C.F.R. § 404.1527(c).” Mapson v. Colvin, No. 14-cv-1257

(SRN/BRT), 2015 WL 5313498, at *4 (D. Minn. Sept. 11, 2015) (cleaned up) (citing

Roesler v. Colvin, No. 12-cv-1982 (JRT/JJK), 2013 WL 4519388, at *5, n.5 (D. Minn.

Aug. 26, 2013)). Rather, when assigning weight to a medical opinion, the ALJ should

explain his decision regarding the weight given to a medical opinion to “allow[ ] a

claimant or subsequent reviewer to follow the adjudicator’s reasoning.” 20 C.F.R. §

404.1527(f)(2); see also Kuikka v. Berryhill, No. 17-cv-374 (HB), 2018 WL 1342482, at

*5 (D. Minn. Mar. 15, 2018). The Court finds that the ALJ adequately provided his basis

for the little to no weight assessed to the opinions of Drs. Pathak and Buechner, as well as


                                              44
CNS Spooner-Falde, and adequately addressed the factors under 20 C.F.R. §§

404.1527(c)(2). The ALJ addressed the inconsistency in the opinions and supportability

of the record in relation to the provider’s own treatment notes and the record as a whole.

(R. 31-33.) Moreover, contrary to Plaintiff’s assertion, the ALJ acknowledged that CNS

Spooner-Falde, Drs. Rauenhorst and Stokes, and licensed social worker Acker were all

treating providers, and sufficiently set forth the extent of their involvement with the

treatment of Plaintiff. (R. 21, 25-30, 32-33.) For all of these reasons, the Court rejects

Plaintiff’s assertion that the ALJ failed to adequately consider the factors under 20 C.F.R.

§ 404.1527.

       Moreover, while it is not entirely clear, Plaintiff appears to also argue that ALJ

erred by giving substantial weight to the state agency physicians instead of contradictory

opinions of treating/examining providers, on the basis that the state agency physicians

never examined Plaintiff. (Dkt. 20 at 20-21.) This Court disagrees. “State agency

medical and psychological consultants are highly qualified physicians and psychologists

who are experts in the evaluation of the medical issues in disability claims under the

Act.” SSR 96-6p, 1996 WL 374180, at *2 (S.S.A. July 2, 1996). In fact, an ALJ “must

consider and evaluate” a state agency medical consultant’s residual functional capacity

assessment. Id. at *4. Moreover, in appropriate circumstances, opinions from state

agency consultants “may be entitled to greater weight than the opinions of treating or

examining sources.” Id. at *3. The Eighth Circuit has affirmed ALJ decisions that

properly discounted treating physicians’ opinions and gave significant weight to state

agency assessments. See, e.g., Smith v. Colvin, 756 F.3d 621, 626-27 (8th Cir. 2014);


                                             45
Michel v. Colvin, 640 F. App’x 585, 593 (8th Cir. 2016) (identifying exceptions to the

general rule that an ALJ should credit a treating physician’s opinion over other medical

opinions); Wagner v. Astrue, 499 F.3d 842, 849 (8th Cir. 2007) (citing Anderson v.

Barnhart, 344 F.3d 809, 812 (8th Cir. 2003)). Moreover, to the extent Plaintiff contends

that the state agency physicians’ opinions alone do not constitute substantial evidence, as

illustrated in Section IV.D-E, infra, other evidence in the record constitutes substantial

evidence supporting the ALJ’s determination of the RFC, including the treating

providers’ notes and Plaintiff’s conservative course of treatment. See Hensley, 829 F.3d

at 932 (“[T]here is no requirement that an RFC finding be supported by a specific

medical opinion.”).

C.     Whether the ALJ Gave Proper Consideration to the Provider’s Opinions that
       Plaintiff Was Unable to Work.

       With respect to the provider’s opinions that Plaintiff was unable to work between

2013 and 2016, the ALJ found that “[t]he undersigned is unable to give these opinion[s]

great weight, as the issue of whether an individual is capable of work activity is reserved

to the Commissioner.” (R. 32. (citing 20 CFR 404.1527(d) (emphasis added).)

       Plaintiff argues that the ALJ erred because the SSA has instructed adjudicators to

“‘carefully consider medical source opinions about any issue, including opinions about

issues that are reserved to the Commissioner’” and to seek clarification from providers.

(Dkt. 18 at 21-22 (quoting SSR 96-5p).) (emphasis added).

       However, it is important to note that there is no evidence in the record that the

ALJ did not carefully consider the “unable to work” opinions of Plaintiff’s providers,



                                             46
only that he did not give them “great weight.” (R. 32.) Under Rule SSR 96-5p, relied

upon by Plaintiff, “treating source opinions on issues that are reserved to the

Commissioner are never entitled to controlling weight or special significance. Giving

controlling weight to such opinions would, in effect, confer upon the treating source the

authority to make the determination or decision about whether an individual is under a

disability, and thus would be an abdication of the Commissioner’s statutory responsibility

to determine whether an individual is disabled.” SSR 96-5P, 1996 WL 374183, at *2

(emphasis added); see also Davidson v. Astrue, 578 F.3d 838, 842 (8th Cir. 2009)

(quoting 20 C.F.R. §§ 416.927(e)(1), (3)) (citation omitted) (“[A] treating physician’s

opinion that a claimant is ‘disabled’ or ‘unable to work,’ does not carry ‘any special

significance,’ because it invades the province of the Commissioner to make the ultimate

determination of disability.”). Indeed, the Eighth Circuit has held that “[a] treating

physician’s opinion that a claimant is disabled or cannot be gainfully employed gets no

deference because it invades the province of the Commissioner to make the ultimate

disability determination.” House v. Astrue, 500 F.3d 741, 745 (8th Cir. 2007) (citing

Krogmeier v. Barnhart, 294 F.3d 1019, 1023 (8th Cir. 2002)).

       Therefore, the Court finds that the ALJ did not err by not giving great weight to

the providers’ opinions that Plaintiff was unable to work.

D.     Weight Given by the ALJ to Dr. Pathak’s Opinions

       According to Plaintiff, the ALJ erred when he discredited the opinions of Dr.

Pathak on the basis that they lacked supporting objective findings given the numerous




                                             47
tests performed by Dr. Pathak as part of her evaluation of Plaintiff. 4 (Dkt. 18 at 22-23.)

With respect Dr. Pathak’s opinion, the ALJ found as follows:

       After examining the claimant in 2013, Dr. Pathak indicated it was unlikely
       the claimant would be able to establish and maintain employment at that time
       without mood stabilization, therapeutic support, and vocational support.
       (Exhibit B-4F, p. 9) She also opined the claimant had ‘poor or none’ ability
       in the following work-related areas of functioning: remember work-like
       procedures; sustain an ordinary routine without special supervision; work in
       coordination with or proximity to others without being unduly distracted;
       complete a normal work-day and work-week without interruptions from
       psychologically-based symptoms; accept instructions and respond
       appropriately to criticism from supervisors; get along with coworkers or
       peers without unduly distracting them or exhibiting behavioral extremes; and
       deal with normal work stress. (Exhibit B-4F, p. 10) In the remaining areas
       of work-related activity noted on the form, she indicated ‘fair’ abilities. (id.)

       Dr. Pathak’s assessment is given little weight in terms of the conclusory
       assessment that the claimant could not perform employment. Her specific
       work-related restrictions are also given little weight, as they are not
       consistent with the overall evidence of record and the claimant’s course of
       care for his mental health symptoms. Dr. Pathak did not provide specific
       objective findings to support her conclusions. Further, her conclusions are
       not consistent with the objective mental status examination findings of
       record, discussed in detail above, which establish some deficits in thought
       process at times, but also that the claimant is able to manage his own
       healthcare, including medications, as well as finances and living
       independently. (Exhibit B-8F, p. 12; Exhibit B-14F, pp. 49-50, 62, 65)
       Though the claimant has reported difficulty getting along with others
       subjectively, this is not demonstrated objectively in the file, nor has the
       claimant had legal difficulty during the relevant time period related to
       difficulty getting along with others. This suggests the claimant has more
       social skills and ability to control his anger than alleged. As a result of these
       inconsistencies, Dr. Pathak’s assessment is given little weight in determining
       the claimant’s residual functional capacity.

(R. 31-32.)


4
       The Court notes that Plaintiff characterizes Dr. Pathak as the SSA’s consultative
expert. (Dkt. 18 at 22.) However, Dr. Pathak was associated with Plaintiff’s representative
at South Metro Services. (R. 351-52.)

                                              48
       Defendant asserts that the ALJ properly discounted the opinions of Dr. Pathak

because they lacked any objective basis. (Dkt. 21 at 7.) While Defendant acknowledges

that “Dr. Pathak’s assessment contained objective test results, Dr. Pathak did not explain

how these results translated into the severe mental limitations that she assessed. Rather,

she left blank the portion of the opinion that asked her to identify the particular medical

or clinical findings that supported her opinion.” (Id. (citations omitted).) In addition,

Defendant argued that the ALJ properly discounted the opinion on the basis that it was

inconsistent with the record as a whole, inconsistent with Plaintiff’s overall course of

conservative care for his mental symptoms, and inconsistent with his daily activities,

including his ability to manage his own finances and healthcare, including medications,

and live independently. (Id. at 8-9.) Moreover, Defendant references that while Plaintiff

subjectively reported difficulties getting along with others, this was not demonstrated

objectively in his file, nor did he have legal difficulties during the relevant period related

to difficulties getting along with others, which further undermines Dr. Pathak’s

assessment. (Id. at 9-10.)

       The Court finds that the ALJ’s decision to give little weight to the consultant

examiner Dr. Pathak’s assessment as to Plaintiff’s RFC is based on substantial evidence

in the record, as a whole, despite the objective testing performed by Dr. Rathak. Dr.

Pathak’s extreme limitations, including, but not limited to, severe memory issues, an

inability to get along with co-workers and supervisors and deal with work stresses, are

not supported by her own mental status examination. An expert’s “own inconsistency

may also undermine his opinion and diminish or eliminate the weight given his


                                              49
opinions.” Hacker v. Barnhart, 459 F.3d 934, 937 (8th Cir. 2006) (citing Prosch v. Apfel,

201 F.3d 1010, 1013 (8th Cir. 2000)). Here, Dr. Pathak’s only mental status examination

showed that Plaintiff: was present and oriented to all spheres, was appropriately dressed

and groomed, he showed good eye contact, while he was anxious he, was pleasant and

cooperative, his speech was goal oriented, there were no apparent difficulties regarding

understanding interview questions or assessment instructions, there was no indication of

an impaired reality, and he was a fair historian. (R. 354). In addition, the findings of

Plaintiff’s medical examinations and conservative course of treatment also do not support

the limitations imposed by the consulting examiner. Plaintiff’s mental status

examinations, including those around the time frame of Dr. Pathak’s assessment,

frequently demonstrated that when Plaintiff was taking his prescribed medications he was

oriented, had normal speech, was cooperative, had an appropriate affect, had an intact

and organized thought process, and had an intact memory. (See, e.g., R. 370, 375, 401,

403, 406, 411-13, 415-16, 427-28, 431-32, 435, 439, 445-46, 453, 477-78, 490, 683, 712,

724, 735, 770, 777.)

       Where there were instances of Plaintiff complaining of a deteriorated mental state,

many of those situations (see e.g., R. 410, 413, 424, 427, 477, 481-82, 485, 754) dealt

with Plaintiff being without medications, which he claimed were helpful and said that he

felt worse without them. See Hensley v. Colvin, 829 F.3d 926, 933-34 (8th Cir. 2016)

(quoting Brace v. Astrue, 578 F.3d 882, 885 (8th Cir. 2009)) (“If an impairment can be

controlled by treatment or medication, it cannot be considered disabling.”). In addition,

there is no evidence of any hospitalization of Plaintiff resulting from his mental health


                                             50
impairments. Indeed, Plaintiff’s depression and other mental impairments were

conservatively managed with medications, and monthly to biweekly therapy sessions or

medication appointments. See Reece v. Colvin, 834 F.3d 904, 909 (8th Cir. 2016)

(physician’s opinion undermined by claimant’s conservative, routine course of

treatment); see also Rogers v. Berryhill, 702 F. App’x 502, 503 (8th Cir. 2017) (taking

into account the fact that the treating physicians “prescribed only conservative treatment”

in the decision to discount the RFC opinion of a treating physician) (citation omitted);

Buford v. Colvin, 824 F.3d 793, 797 (8th Cir. 2016) (finding that “conservative treatment

[and] management with medication . . . support the ALJ’s RFC determination”); Su Yang

v. Berryhill, No. 17-CV-0686 (HB), 2018 WL 1277003, at *5 (D. Minn. Mar. 12, 2018)

(finding that the ALJ properly discounted the opinion of a treating physician because the

claimant’s “depression and other mental impairments were conservatively managed with

medication, monthly medication evaluations with Dr. Bebchuk, and biweekly therapy

sessions”).

       Moreover, while there is no dispute that Plaintiff professed audio hallucinations,

the substantial evidence in the record is that even to the extent that such hallucinations

are credible, they did not impact Plaintiff’s RFC. Indeed, CNS Spooner-Falde noted that

while Plaintiff professed auditory hallucinations during examinations, he exhibited no

obvious distractibility during the meeting. (R. 770, 777.) Plaintiff himself professed that

although he continued to have delusional thinking and auditory hallucinations, he

represented that he could tolerate them, and he did not want to change his medications.

(R. 682.) Moreover, there is no independent evidence that Plaintiff had acted on his


                                             51
professed hallucinations. Further, the evidence is that Plaintiff had been out of prison

since the early 2000s with no additional involvement with the legal system since 1995,

and Plaintiff admitted that he has not harmed anyone. (R. 355, 500, 656.) Indeed,

despite the claim by Dr. Pathak regarding Plaintiff’s inability to get along with peers, the

record shows that he was getting along very well with his roommate and his girlfriend

who both lived with Plaintiff. (R. 740 (“likes his friend and her girlfriend[.] That live

with him.”).) See Thomas v. Berryhill, 881 F.3d 672, 676 (8th Cir. 2018) (“Thomas’s

self-reported activities of daily living provided additional reasons for the ALJ to discredit

Dr. Hollis’s pessimistic views of her abilities.”). In addition, while Plaintiff reported a

history of hearing voices telling him to harm others, Dr. Pathak noted that “[h]e reported

having no history of difficulties getting along with bosses, and coworkers.” (R. 355.)

There is also medical evidence in the record that at least one provider questioned the

veracity of Plaintiff’s complaints related to his mental health. (R. 661.)

       While there is evidence in the record supporting the limitations, substantial

evidence in the record as a whole supports the decision to discount the opinions of

consultant Dr. Pathak. See Nash, 907 F.3d at 1089 (citation omitted) (“If substantial

evidence supports the Commissioner’s conclusions, this court does not reverse even if it

would reach a different conclusion, or merely because substantial evidence also supports

the contrary outcome.”). In any event, the RFC did reflect Dr. Pathak’s concerns

regarding Plaintiff’s ability to get along with others by including a limitation of “brief,

infrequent and superficial contact with the public, coworkers, and supervisors.” (R. 23.)




                                              52
E.     Weight Given by the ALJ to CNS Spooner-Falde’s Opinions

       Plaintiff argues that the ALJ erred by discounting CNS Spooner-Falde’s opinions

on the basis that that she relied extensively on Plaintiff’s subjective reports and

limitations and that the record supported the provider’s conclusions with respect to

Plaintiff’s non-exertional limitations. (Dkt. 18 at 22.) With respect CNS Spooner-

Falde’s opinions, the ALJ found as follows:

       Beth Spooner, CNS, authored a statement regarding the claimant dated in
       January 2017, where she indicated she had been working with the claimant
       from September 2016 through January 2017. She indicated the claimant has
       a history of homelessness and seeking psychiatric care for depression with
       psychotic symptoms and anxiety. She noted he has diagnoses of major
       depressive disorder with psychosis, generalized anxiety disorder, marijuana
       dependence, and borderline intellectual functioning. She noted his decision-
       making capacity is limited, though he is able to manage his funds
       independently. She also noted he has long-term interpersonal troubles with
       tolerating being around people, and he is impulsive with impaired judgment.
       (Exhibit B-12F, p. 1) In three other forms completed in 2016 and 2017, Ms.
       Spooner-Falde indicated the claimant could not perform any employment in
       the foreseeable future. (Exhibit B- 16F, pp. 11-13)

       Ms. Spooner completed a form for the claimant’s representative, noting a
       guarded prognosis for the claimant due to impulse control problems. She
       noted the claimant’s medications help with anxiety and sleep. She related
       the claimant is not a malingerer. Ms. Spooner opined the claimant has
       ‘extreme’ limitation in the following areas of functioning: understand and
       remember detailed instructions; carry out detailed instructions; maintain
       attention and concentration for more than two-hour segments; perform
       activities within a schedule, maintain regular attendance, and be punctual
       within customary tolerances; sustain an ordinary routine without special
       supervision work in coordination with, or proximity to, others without being
       distracted by them; complete a normal work day and work week, without
       interruptions from psychologically-based symptoms, and perform at a
       consistent pace without an unreasonable number and length of rest periods;
       get along with coworkers or peers without distracting them or exhibiting
       behavioral extremes. She also noted ‘marked’ deficits in a number of other
       areas, including: make simple work-related decisions; interact appropriately
       with the general public; accept instructions and respond appropriately to


                                             53
      criticism from supervisors; maintain socially-appropriate behavior and
      adhere to basic standards of neatness and cleanliness; respond appropriately
      to changes in the work setting; travel in unfamiliar places or use public
      transportation; ability to set realistic goals or make plans independently of
      others; ability to tolerate normal levels of stress. She opined the claimant
      would be absent from work more than three days per month. (Exhibit B-12F)

      Ms. Spooner’s assessment and conclusions are assigned little weight in
      determining the claimant’s residual functional capacity for a number of
      reasons. Ms. Spooner apparently relied quite heavily on the subjective report
      of symptoms and limitations provided by the claimant, and seemed to
      uncritically accept as true most, if not all, of what the claimant reported. Yet,
      as explained elsewhere in this decision, there exist good reasons for
      questioning the reliability of the claimant’s subjective complaints. Ms.
      Spooner noted in treatment records she completed the forms with the
      claimant present. (Exhibit B-14F, pp. 67, 72) At her January 2017
      appointment with the claimant, Ms. Spooner indicated the claimant presented
      with intensely reactive affect, but goal-directed thought processes and intact
      associations, as well as full orientation. She noted impaired attention,
      concentration, memory and fund of knowledge, but no specific examples of
      this. The claimant did not report hallucinations, though he endorsed paranoid
      ideation. (Exhibit B-l4F, pp. 68, 71) These mental status examination
      findings are not consistent with the degree of limitation Ms. Spooner
      indicates in her assessment of work-related restrictions for the claimant.
      Thus, while she is a treating provider, her conclusions are not consistent with
      the overall weight of the evidence and the claimant’s course of care, and
      therefore her assessment is given little weight here.

(R. 32-33.)

      Defendant argues CNS Spooner-Falde’s opinion’s regarding Plaintiff’s limitations

are based solely on subjective complaints that are contradicted by her own assessment on

the very same day as her opinions. (Dkt. 21 at 12.) Defendant notes that Plaintiff helped

with filing out the January 17, 2017 forms. (Id.) Defendant also claims that CNS

Spooner-Falde’s other treatment notes, the medical records as a whole, Plaintiff’s

improvement on medication, and Plaintiff’s conservative treatment support the ALJ’s

decision to assess CNS Spooner-Falde’s opinion’s with little weight. (Id. at 14-15.)


                                             54
       First, the ALJ is correct that Plaintiff was involved with filling out the January

2017 disability forms. On January 17, 2017, the CNS Spooner-Falde represented that “I

received forms from disability services lawyer-6 pg form. We started but were unable to

complete this form. I asked him to reschedule to complete the form at his convenience.”

(R. 757.) Plaintiff at the time urged CNS Spooner-Falde to assign him with the diagnosis

of schizoaffective disorder. (R. 758.) Plaintiff next saw CNS Spooner-Falde on January

25, 2017, the date of the Mental Medical Source Statement. (R. 678, 764.) “[A]n ALJ

need not give a treating physician’s opinion controlling weight when the opinion is based

on a claimant’s subjective complaints that [sic] ALJ does not find credible.” Vance v.

Berryhill, 860 F.3d 1114, 1120 (8th Cir. 2017); see also McCoy v. Astrue, 648 F.3d 605,

617 (8th Cir. 2011) (“Finally, the ALJ noted that Dr. Puente’s evaluation appeared to be

based, at least in part, on McCoy’s self-reported symptoms and, thus, insofar as those

reported symptoms were found to be less than credible, Dr. Puente’s report was rendered

less credible.”). Given the reliance on Plaintiff’s subjective complaints in making her

assessment, the ALJ did not err in not providing controlling weight to the opinion of CNS

Spooner-Falde, given that he did not find the subjective complaints to be credible. 5

       CNS Spooner-Falde’s reasoning as to Plaintiff’s functional limitations “was

chronic auditory hallucinations which distract patient and get him confused in social

situations and work situations” and paranoid perception of events. (R. 679-80.)

However, for the same reasons set forth by the Court as to Dr. Pathak’s opinions, the


5
        The Court notes that Plaintiff did not challenge the ALJ’s credibility findings as it
relates to his subjective complaints.

                                             55
substantial evidence in the record, as a whole, supports the ALJ’s RFC and his decision

to discount CNS Spooner-Falde’s extreme limitations, including those resulting from

Plaintiff’s reported auditory hallucinations/paranoia. This includes her own findings that

while Plaintiff professed auditory hallucinations during examinations, he exhibited no

obvious distractibility during the meeting as a result. (R. 770, 777.) Moreover, CNS

Spooner-Falde’s opinion that Plaintiff would get distracted in the work situations is

contradicted by her own opinions that Plaintiff could satisfactorily remember work-like

procedures and could understand and remember very short instructions and carry out

those instructions, and also is contrary to some of her treatment notes showing at most a

mild impairment to concentration. (See, e.g., R. 679, 745, 777.) Again, it is important to

note that the ALJ did take into account Plaintiff’s impairments in social situations by

limiting him to “to brief, infrequent and superficial contact with the public, coworkers,

and supervisors.” (R. 23.)

F.     Weight Given by the ALJ to the ME

       Plaintiff also argues that the ME’s findings demonstrate that the ALJ erred in not

making a determination as to the materiality of Plaintiff’s drug and alcohol (“DAA”) use

with respect to a disability finding. (Dkt. 18 at 24-25.) The ME’s testimony related to

whether the “‘marked’ or ‘extreme’” limitations imposed by Dr. Rathak and CNS

Spooner-Falde “would appear to be the case in the presence of the marijuana

dependence.” (R. 54-55.)

       The materiality of a Social Security claimant’s DAA use need only be considered

once a claimant is deemed disabled. See SSR 13-2p (“Under the Act and our regulations,


                                            56
we make a DAA materiality determination only when [w]e have medical evidence from

an acceptable medical source establishing that a claimant has a Substance Use Disorder,

and [w]e find that the claimant is disabled considering all impairments, including the

DAA.”) (emphasis added). Here, the ALJ determined that Plaintiff was not disabled even

when considering the extent and severity of his substance abuse. (R. 31.) Because the

ALJ determined that Plaintiff was not disabled even when considering his DAA, he was

not required to inquire into the materiality of Plaintiff’s DAA or to employ the six-part

test set forth in SSR 13-2p. See SSR 13-2P.

                                     V.      ORDER

       Based on the files, records, and proceedings herein, IT IS ORDERED THAT:

       1.     Plaintiff Edward W.’s Motion for Summary Judgment (Dkt. 17) is

DENIED;

       2.     Defendant Commissioner of Social Security Andrew Saul’s Motion for

Summary Judgment (Dkt. 20) is GRANTED; and

       3.     This case is DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.


DATED: September 6, 2019                         s/ Elizabeth Cowan Wright
                                                 ELIZABETH COWAN WRIGHT
                                                 United States Magistrate Judge




                                            57
